Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Species M1, corresponding to claims 1-16 with newly added claims 21-24 in the reply filed on 4/5/2021 is acknowledged.  The election to the Restriction is incorrect because Applicant must include an election of a Species to be examined even through the requirement may be traversed, see 37 CRF 1.143. Applicant’s election of claims 1-16 includes two Species, Species M1 corresponding claims 1-8 and Species M2 corresponding to claims 9-16 as indicated in the Requirement for Restriction dated on 2/5/2021. The newly added claims 21-24 is another new invention classified in different subclass, subgroups in CPC symbol from the Species M1-M2, see explanation below. The method Species M1 has mutually exclusive features recited in claim 1 and the method Species M2 has mutually exclusive features recited in claim 9 as indicated in the Requirement for Restriction. Method with features as recited in claim 1 is one embodiment as described in [0071] and method with features as recited in claim 9 is another embodiment as described in [0072] in the Specification. Therefore the method Species M1 as a whole is mutually exclusive or distinct from the method Species M2 as a whole. The species or groupings of patentably indistinct species require a different field of search (different search strategies or search queries, as evidenced by the above-defined distinctions between the species) (see MPEP § 808.02) and/or the prior art applicable to one species would 
The newly added claims 21-24 (claim 21 is independent claims and claims 22-24 are dependent on claim 21) brings additional requirement for restriction. Specifically, the claim 21 recites "heating a workpiece on a pedestal of a work chamber to a heat of at least 700 °C, the pedestal comprising a metal alloy and a metal coating over the metal alloy; generating plasma in a remote plasma chamber; and transferring the plasma from the remote plasma chamber to the work chamber by a plasma transfer chamber”. This Invention is related to an apparatus for its practice, it is classified in CPC symbol with subclass C30B, subgroups 25/10, different from the Species M1-M2 which are classified in CPC symbol with subclass H01L, subgroups 21/2018. Invention of Species M1-M2 and Invention of claims 21-24 are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process of Species M1-M2 can be practiced by another materially different apparatus (one chamber) without “generating plasma in a remote plasma chamber; and transferring the plasma from the remote plasma chamber to the work chamber by a plasma transfer chamber” as recited in the claim 21.
Therefore, these inventions were found independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions require a different field of search (see MPEP § 808.02), 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, new claims 21-24 withdrawn from consideration as being directed to non-elected inventions,  See 37 CFR 1.142(b) and MPEP § 821.03.  
The requirement is still deemed proper and is therefore made FINAL.
Claim Status
In view of the above, this office action considers:
Claims 1-16 and 21-24 are pending.
Claims 9-16 and 21-24 are withdrawn, non-elected with traverse.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding Claim 1, it recites the limitation “heating the source/drain recess at a temperature greater than 700 °C, thereby smoothing a surface of the source/drain recess by 6 % to 12 %”. It is not clear what the percentage of “6 % to 12 %” is refer to (percentage of what?).  Additionally, the “temperature greater than 700 °C” is indefinite because the temperature cannot be infinite.  Therefore, this claim is indefinite. For the 
Regarding claim 2-8, they are reject under 112(b) due to their dependencies of claim 1. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yi Qun Liu et al., (US 2019/0157425 A1, hereinafter Liu).
Regarding claim 1, Liu discloses a method comprising: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	Liu’s Fig. 6, annotated. 
forming a fin (202 in Fig. 6) from a substrate (201); 
forming a gate structure (210, 220, 230) over the fin; 
etching a source/drain recess (trench 240 in Fig. 5) on a side of the gate structure; 
trench 241 in Fig. 6 after annealing treatment of 240) at a temperature greater than 700 °C and less than 900 °C (annealing temperature maybe about 800 °C to 1000 °C as described in [0040], it overlaps with claimed range.), thereby smoothing a surface of the source/drain recess (surface smoothing includes annealing treatment described in [0036]); and 
growing an epitaxial source/drain region (source/drain layers 260 in Fig. 8 by epitaxial growths described in [0064]) in the source/drain recess (241).  
Regarding claim 3, Liu discloses the method of claim 1, wherein heating the source/drain recess further comprises:
providing hydrogen (H2 gas is provided in the annealing treatment as described in [0039]) to a processing chamber (annealing pressure 5 torr to 50 torr as described in [0039], therefore a chamber is used) while heating the source/drain recess.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over by Yi Qun Liu et al., (US 2019/0157425 A1, hereinafter Liu) in view of Kensaku Narushima et al., (US 2010/0304561 A1, hereinafter Narushima).
Regarding claim 2, Liu discloses the method of claim 1, 
Liu does not expressly disclose wherein heating the source/drain recess comprises: activating a heated pedestal; and activating a heated shower head.  
However, in the same semiconductor device manufacturing field of endeavor, Narushima discloses a wafer processing chamber 411 in Fig. 5 equipped with a susceptor 412 for supporting semiconductor wafer W with a heater 415 for heating the wafer W described in [0155] and a shower head 420 with a heater 423 for heating the shower head described in [0157]. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

		Narushima’s Fig. 5, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to process Liu’s wafer substrate a chamber with Narushima’s heated susceptor and heated shower head to heat the wafer and process gases to complete the annealing treatment. 

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over by Yi Qun Liu et al., (US 2019/0157425 A1, hereinafter Liu) in view of Jaeyoung Park et al., (US 2015/0147861 A1, hereinafter Park) and evidenced by Tom Choi et al., (US 2019/0019690 A1, hereinafter Choi).
Regarding claim 4, Liu discloses the method of claim 1, 
Liu does not expressly disclose after heating the source/drain recess, performing a hydrogen radical treatment process to the source/drain recess. 
However, in the same semiconductor device manufacturing field of endeavor, Park discloses perform a surface treatment using a plasma gas containing hydrogen gas as described in [0094] (hydrogen radical inherently exists in hydrogen plasma) on the surface of recess regions 10 in Fig. 10A before growing a source/drain epitaxial layer 19a and 19b in Fig. 11A. 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

		Park’s Fig. 10A, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement a Park’s Hydrogen plasma with radicals treatment in the source/drain recess regions after Liu’s annealing treatment to reduce stacking-fault Park.  
Regarding claim 5, Liu discloses the method of claim 4, 
wherein the hydrogen radical treatment process (implemented by Park’s hydrogen plasma treatment with radicals) forms silane (the Park’s recess regions 10 contains silicon because the substrate 1 contains silicon described in [0069],  so the hydrogen plasma could form silane as evidenced by Choi described in [0043]) at a surface of the source/drain recess (Park’s recess 10).  
Regarding claim 6, Liu discloses the method of claim 4, 
wherein the hydrogen radical treatment process (implemented by Park’s Hydrogen plasma with radicals treatment) removes a portion of the fin which is underneath a portion of the gate structure (portion of Park’s fins F1, F2 is removed since the recess regions 10 are under a portion of a gate structure of 11b/13b/15b in Fig. 10A, the surface material is removed in order to smooth the surface of the recess regions 10).  

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over by Yi Qun Liu et al., (US 2019/0157425 A1, hereinafter Liu) in view of Jaeyoung Park et al., (US 2015/0147861 A1, hereinafter Park) and in further view of Chia-Ching Li et al., (US 2015/0129131 A1, hereinafter Li).
Regarding claim 7, Liu modified by Park discloses the method of claim 4, 
Liu modified by Park does not expressly disclose generating a plasma from hydrogen in a first chamber, the plasma including hydrogen ions and hydrogen radicals; Park’s 10 in Fig. 10A), wherein the first chamber is remote from the second chamber.  
However, in the same semiconductor device manufacturing field of endeavor, Li discloses a cleaning system 3 in Fig. 3 can generate a plasma from hydrogen as described in [0042] in a remote plasma source chamber 34, the plasma including hydrogen ions and hydrogen radicals; the plasma can be transferred to a cleaning chamber 30 through a applicator tube 40 with an ion filter 42 and the hydrogen radicals through the ion filter 42 can be applied to the wafer W; wherein the remote plasma source chamber 34 is remote from the cleaning chamber 30.  

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

			Li’s Fig. 3, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a Li’s plasma cleaning system with ion filter to treat Park’s 
Regarding claim 8, Liu modified by (Park and Li) discloses the method of claim 7, 
filtering (Li’s ion filter 42 in Fig. 3) the hydrogen ions from the plasma while transferring the plasma (through the Li’s applicator tube 40) to the second chamber (the Li’s chamber 30).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/FARUN LU/Primary Examiner, Art Unit 2898